


110 HR 5470 IH: To amend the Communications Act of 1934 to require the

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5470
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to require the
		  carriage of all local television signals by satellite carriers in all local
		  markets.
	
	
		1.Satellite carriage of all
			 local television signals in all local markets required
			(a)National
			 Local-to-localSection
			 338(a)(1) of the Communications Act of 1934 (47 U.S.C. 338(a)(1)) is amended by
			 striking within that local market and inserting within
			 any local market.
			(b)Conforming
			 amendmentSection 338(a) of
			 such Act (47 U.S.C. 338(a)) is amended by striking (3)
			 Effective
			 date.— and all that follows through
			 2002..
			2.Effective
			 DateThe amendments made by
			 section 1 shall be effective on February 17, 2009.
		
